                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

TERRY W. SMITH,

         Plaintiff,

                                     Case   No.   2:18-cv-00367
                                     Case   No.   2:18-cv-00399
                                     Case   No.   2:18-cv-00438
v.                                   Case   No.   2:18-cv-00460
                                     Case   No.   2:18-cv-00512
                                     Case   No.   2:18-cv-00546
                                     Case   No.   2:18-cv-00547
                                     Case   No.   2:18-cv-00562

SOUTH CENTRAL REGIONAL JAIL,

         Defendant.



                     MEMORANDUM OPINION AND ORDER

         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered August 10, 2018; and the magistrate judge

having recommended that the court dismiss each of the above-

styled civil actions for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure; and no objection

having been filed to the Proposed Findings and Recommendation,

it is ORDERED that the findings made in the Proposed Findings

and Recommendation of the magistrate judge be, and they hereby

are, adopted by the court and incorporated herein.
         It is, therefore, ORDERED that the movant’s complaints

be, and they hereby are, dismissed without prejudice.


         The Clerk is directed to forward copies of this

written opinion and order to the pro se plaintiff, all counsel

of record, and the United States Magistrate Judge.




                          Dated: October 5, 2018


                        John T. Copenhaver, Jr.
                        United States District Judge




                                2
